--------------------------------------------------------------------------------

PETRODORADO ENERGY LTD.

October 27th, 2010

West Canyon Energy Corp.
2033 State Highway 249
Suite 200-113
Houston, TX 77070

Delivered Via E-mail

Attention: Shane Reeves, CEO

Re: Transaction between PetroSouth Energy Corp. ("PetroSouth") and Petrodorado
Energy Ltd. (“Petrodorado”) through its parent corporation West Canyon Energy
Corp. ("West Canyon").

This letter agreement (the "Agreement") is intended to set forth the terms and
conditions of the acquisition (the "Transaction") of PetroSouth by Petrodorado,
whereby Petrodorado will acquire all of the issued and outstanding common shares
of PetroSouth (the "PetroSouth Shares") effective the 28th day of October, 2010.

1.    Purchase Price

Petrodorado offers to acquire all of the PetroSouth Shares in exchange for
US$1,500,000 payable in by wire transfer to an account designated by West
Canyon. The consideration is based on the following conditions being fulfilled
as soon as practicable: (i) PetroSouth having transferred its entire interest
with respect to hydrocarbon exploration block described as the Buenavista block
in Colombia to West Canyon or its nominees or its assigns; (ii) PetroSouth
having the operatorship and working interest of 20% in the Talora exploration
Block in Colombia; (iii) PetroSouth’s legal representative executing a power of
attorney giving all legal authority for PetroSouth in Colombia to Jorge Mario
Gracia; (iv) PetroSouth immediately taking all necessary legal steps required to
appoint Sr. Gracia as the legal representative of PetroSouth in Colombia; (v)
West Canyon indemnifying Petrodorado for any obligations flowing from the
Buenavista block or agreements related thereto, regardless of when such
obligations arose; and (vi) the Proposed Transaction not forming part of a
Reverse Takeover of Petrodorado (as defined in the Policies of the TSX Venture
Exchange ("TSXV")).

2.    Transfer of Buenavista Interest

In connection with the Transaction and a condition of the closing, the parties
hereby agree that prior to in any event within four (4) business days of the
date hereof of the Transaction West Canyon shall cause PetroSouth to assign its
entire right, title, estate and interest, including any and all liabilities and
obligation, financial or otherwise, in the Buenavista Block (16%) to West Canyon
Energy Corp or its nominees or its assigns.

West Canyon hereby agrees to indemnify and save harmless Petrodorado from and
against all liability, loss, cost, action, claim or expense resulting from the
any and all obligations of PetroSouth in regards to the Buenavista block in
Colombia and to execute an agreement as presented, by Petrodorado for this
purpose.

--------------------------------------------------------------------------------

2

3.    Confidentiality

Except as and to the extent required by law no party shall: (a) disclose or
permit its agents, directors, officers, employees, consultants, representatives
or advisers ("Representatives") to disclose any Confidential Information (as
defined below) of another party hereto, or (b) use, or permit its
Representatives to use, any Confidential Information of another party hereto.
For purposes of this Section 3, "Confidential Information" means all information
about a party or its subsidiaries or affiliates or their respective businesses,
in whatever form communicated or maintained.

4.    Covenants and Representations

West Canyon hereby agrees to do all things necessary to effect the transfer of
PetroSouth Shares to Petrodorado immediately after the execution of this
Agreement and West Canyon hereby represents that it is the sole shareholder of
the PetroSouth Shares and that those shares are unencumbered by any financial
instrument or otherwise.

5.    Exclusive Dealing

West Canyon and Petrosouth shall immediately suspend and cease any negotiations
or other discussions or communications of any nature with any other party in any
way similar to the terms of the Transaction.

6.    Currency

All references to "$" or sums of money that are referred to in this Letter are
expressed in lawful money of the United States of America, unless otherwise
specified.

7.    Expenses

Except as may be otherwise agreed in writing, each of the Parties shall be
responsible for and bear all of its own costs and expenses incurred in
connection with the Proposed Transaction, including any broker’s or finder’s
fees and expenses of their respective Representatives, incurred at any time in
connection with pursuing or consummating the Proposed Transaction.

8.    Assignment

Neither party shall assign any of its rights and obligations provided for or
referred to in this Letter without the prior written consent of the other party.

9.    Counterparts

This Letter may be signed in one or more counterparts and delivered
electronically, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

10.    Governing Law

This Letter shall be governed by and construed in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein.

--------------------------------------------------------------------------------

3

11.    No Announcements

Except as required by law, neither party shall disclose to any third party
(other than its advisors and employees on a need to know basis) any information
concerning the proposal contained herein or any information provided by one
party to the other hereunder or make any public comment, statement or
communication with respect to or otherwise disclose the terms of this proposal
or any such information, without the prior written consent of the other party,
which consent shall not be unreasonably withheld.

This offer shall remain open for acceptance until 6:00 p.m. (Calgary time) on
October 27, 2010 unless withdrawn by Petrodorado at any time prior to
acceptance. If this offer is not accepted at or prior to that time, it shall be
null and void.

Yours truly,

PETRODORADO ENERGY LTD.

Per: /s/ Krishna Vathyam
Krishna Vathyam
CEO

ACKNOWLEDGED AND ACCEPTED
this 27 day of October, 2010.

WEST CANYON ENERGY CORP.

Per: Shane Reeves
Shane Reeves
CEO

--------------------------------------------------------------------------------